Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information submitted disclosure statement (IDS) complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11049501.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1-12 of the instant application merely broadens the scope of claims 1-20 of the Patent by eliminating the elements and their functions of the claims. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Current application
US Patent 11049501
1. A method for bilingual speech-to-text (STT) transcription, comprising:
 determining multiple languages spoken by a user, wherein the multiple languages include a default language and a second language preference; 
applying natural language processing (NLP) to an utterance of the user to generate a first STT transcription of the utterance, wherein the first STT transcription is based on a default language corpus for the default language; 
identifying at least one word in the first transcription that does not fit within a context of one or more neighboring words in the first transcription, wherein the one or more neighboring words are in the default language, and grammatical relevance of the at least one word to the one or more neighboring words is less than a pre-determined threshold; 
determining, via a machine learning model, an audible match in a second language corpus for the second language preference that is phonetically similar to the at least one problem word, wherein the audible match is in the second language preference, and grammatical relevance of the audible match to the one or more neighboring words is higher than the grammatical relevance of the at least one word to the one or more neighboring words; and 
replacing the at least one word in the first transcription with the audible match to generate a second STT transcription of the utterance, wherein the second STT transcription is a multilingual transcription comprising the audible match in the second language preference and the one or more neighboring words in the default language.
1. A method for bilingual speech-to-text (STT) transcription comprising:
 obtaining a default language corpus; determining a default language and a second language preference; 
obtaining a second language corpus based on the second language preference; 
receiving a first transcription of an utterance using the default language corpus and natural language processing (NLP); 
determining at least one problem word in the first transcription that does not fit within context of neighboring words in the first transcription based on a first probability score representing grammatical relevance of the at least one problem word to the neighboring words, wherein the first probability score is less than a first threshold, and the neighboring words are in the default language; and 
performing STT processing using machine learning based on a combination of an acoustic learning model and a grammar learning model comprising:
 determining an audible match in the default language corpus that is phonetically similar to the at least one problem word, wherein the at least one problem word is transcribed using an acoustic transcription based on a pre-existing corpus of transcription data from the default language; 
determining the audible match does not fit within the context of the neighboring words based on a second probability score representing grammatical relevance of the audible match to the neighboring words, wherein the second probability score is less than a second threshold; 
determining a match in the second language corpus that is phonetically similar to the at least one problem word; and providing a second transcription of the utterance, wherein the second transcription is a bilingual STT transcription comprising the match as a replacement for the at least one problem word.






	Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claimed invention in independent claims 1, 5, and 9 is directed to a method, system, and computer readable medium for determining multiple languages spoken by a user; applying natural language processing to an utterance of the user to generate a first STT transcription of the utterance, …; 
identifying at least one word in the first transcription that does not fit within a context of one or more neighboring words in the first transcription, …, and grammatical relevance of the at least one word to the one or more neighboring words is less than a pre-determined threshold; 
determining, via a machine learning model, an audible match in a second language corpus for the second language preference that is phonetically similar to the at least one problem word, wherein the audible match is in the second language preference, and grammatical relevance of the audible match to the one or more neighboring words is higher than the grammatical relevance of the at least one word to the one or more neighboring words; and 
replacing the at least one word in the first transcription with the audible match to generate a second STT transcription of the utterance, wherein the second STT transcription is a multilingual transcription comprising the audible match in the second language preference and the one or more neighboring words in the default language. 
Under the 35 U.S.C. 101 new guidelines, the claims fall within the “Mental Processes” grouping of abstract ideas.  Under their broadest reasonable interpretation, the claimed steps could be performed in the mind of a human, with no need for a machine. The whole process could be done by a human.  A human can:
determine multiple languages spoken by a user; 
generate a first STT transcription of the utterance;
identify at least one word in the first transcription that does not fit within a context of one or more neighboring words in the first transcription;
determine an audible match in a second language corpus for the second language preference that is phonetically similar to the at least one problem word, wherein the audible match is in the second language preference, and grammatical relevance of the audible match to the one or more neighboring words is higher than the grammatical relevance of the at least one word to the one or more neighboring words; and
replace the at least one word in the first transcription with the audible match to generate a second STT transcription of the utterance, wherein the second STT transcription is a multilingual transcription comprising the audible match in the second language preference and the one or more neighboring words in the default language. 
	Nothing in the claim’s elements preclude the step from practically being performed in the human mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.  The claims do not recite additional elements that integrate the judicial exception to a practical application, and amounts to significantly more than the judicial exception.  The claims only recite one additional element – using a processor to perform the claimed steps. The processor in all steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of collecting and manipulating data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Also, the claimed machine learning model is recited at a high level of generality.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Dependent claims 2-4, 6-8, and 10-12 are related to determining the multiple languages spoken by the user based on a user profile of the user; probabilities of one language used in conjunction with another language; and context of the one or more neighboring words.  The claims encompass the user can manually determining the multiple languages spoken by the user based on a user profile of the user; probabilities of one language used in conjunction with another language; and context of the one or more neighboring words. Thus, the claims recite a mental process.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor (claims 10, 11) to perform both determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, claims 1-12 are directed to an abstract idea, and are not patent eligible.

 Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 5, and 9 recite, generating a second STT transcription of the utterance, wherein the second STT transcription is a multilingual transcription comprising the audible match in the second language preference and the one or more neighboring words in the default language.  The examiner is not clear on how a multilingual transcription is created based only on the default language and a second language.  The limitation is interpreted as – a bilingual transcription-.
Claims 2-4, 6-8, and 10-12 are rejected for being dependent on claims 1, 5, and 9.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638. The examiner can normally be reached M-F 9 Am - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELALI SERROU/Primary Examiner, Art Unit 2659